Citation Nr: 0524039	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as secondary to service-
connected below-the-knee amputation, right leg.   

2.  Entitlement to a disability rating higher than 20 percent 
for below-the-knee amputation of the right leg based upon 
38 U.S.C.A. § 1151.

3.  Whether there was clear and unmistakable error CUE with 
respect to the January 2002 denial of a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).

4.  Whether there was CUE with respect to February 2002 
denial of service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for PTSD claimed as secondary to service-connected 
right leg disability resulting from below-the-knee 
amputation.  Appeal to the Board was perfected on this issue.  

Consistent with the veteran's request in February 2004, in 
May 2005, the veteran testified at a Board videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record. 

The Board finds that further evidentiary development is 
warranted on the issue of service connection for PTSD.  As 
such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

On other matters, the veteran has indicated disagreement with 
respect to the issues of the RO's January 2001 denial of a 
disability rating higher than 20 percent for below-the-knee 
amputation of the right leg based upon 38 U.S.C.A. § 1151 (in 
other words, whether a deduction of 20 percent was 
appropriate), and January 2002 denial of entitlement to TDIU.  
With respect to the former issue, a timely notice of 
disagreement was received in March 2001.  A Statement of the 
Case (SOC) is thus due to the veteran on this matter.  
Manlincon v. West, 12 Vet. App. 238 (1999) (when a notice of 
disagreement has been timely filed, the Board should remand 
the issue to the RO for the issuance of an SOC).  Thereafter, 
the veteran must submit a timely substantive appeal on this 
issue for further appellate review.  See 38 U.S.C.A. § 7105 
(West 2002).

As for TDIU, the RO determined that the veteran's notice of 
disagreement, received in October 2003, was not timely.  The 
veteran was notified of this determination by a letter dated 
on October 27, 2003.  No notice of disagreement specific to 
this determination is of record.         

Also, the veteran recently expressed disagreement with the 
RO's August 2004 rating decision that found no CUE with 
respect to the evaluation of right below-the-knee amputation 
as 20 percent disabling in a January 2001 rating decision; 
denial of TDIU in the January 2002 rating decision; and 
denial of service connection for a neck disability in a 
February 2002 rating decision.  The January 2001 rating 
decision concerning the evaluation of right below the knee 
amputation as 20 percent disabling is in appellate status and 
is not final.  Therefore, the veteran need not show CUE in 
this decision with respect to this issue in order to prevail 
on appeal.  As SOCs on the TDIU and neck disability matters 
are due the veteran, they are addressed in the REMAND below.    

Also, in March 2005, the veteran filed an informal claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss and tinnitus.  This claim is REFERRED to the RO 
for appropriate action.




REMAND

The veteran's basic contention in this case is that he was so 
traumatized by the "unanticipated" amputation of a part of 
his right leg, below the knee, at a VA medical facility, that 
he developed PTSD.  Disability compensation for the 
amputation was granted in a January 2001 rating decision, and 
a 20 percent disability rating, effective August 24, 1990, 
was assigned therefor.  In this connection, it is 
acknowledged that service connection also is in effect for 
adjustment disorder attributed to right below-the-knee 
amputation, evaluated as 30 percent disabling effective 
September 18, 2002.  Also pertinent are that service 
connection is in effect for disuse atrophy of the right lower 
leg musculature, as well as scarring with nodules on the 
stumps of the right leg as a result of below-the-knee 
amputation, each evaluated as 10 percent disabling effective 
August 18, 1997.  

Given the above scenario, this case does not appear to be 
governed by PTSD service connection criteria in 38 C.F.R. 
§ 3.304(f) (2004), which, in particular, requires, among 
other things, credible evidence of an in-service stressor, 
such as combat trauma.  Rather, the legal theory applicable 
here is whether a 
nonservice-connected psychiatric illness, claimed here as 
PTSD, is attributable to a service-connected disability 
(right below-the-knee amputation).  See 38 C.F.R. 
§ 3.310(a) (2004).  When aggravation of a non-service-
connected condition is proximately due to, or the result of, 
a service-connected condition, the veteran shall be 
compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Also, with respect to PTSD, the law requires that 
the diagnosis must have been rendered consistent with 
38 C.F.R. § 4.125 (2004).  

Here, VA outpatient treatment records dated in 2002 do 
reflect diagnoses of both adjustment disorder and PTSD based 
upon the veteran's reported history of psychiatric trauma 
associated with the partial right leg amputation.  As to the 
former diagnosis, based upon a favorable (August 2003) VA 
medical opinion on a link between adjustment disorder and the 
service-connected right leg disability, the RO granted 
service connection for this disorder in September 2003.  
Given that a VA medical professional did find that a 
diagnosis specifically of PTSD was warranted, notwithstanding 
the lack of such diagnosis in August 2003, the Board finds 
that further compensation and pension examination is 
warranted to obtain an etiology opinion on any secondary-
causation relationship between PTSD and the right leg 
disability, as the 2002 VA outpatient treatment records do 
not reflect such an opinion.       

In addition, at the Board hearing, the veteran reported that 
he has been receiving Social Security Administration (SSA) 
disability compensation benefits beginning in or around 1991, 
based upon, at least in part, the right leg disability.  
Given that the key contention in this case is that the 
veteran was traumatized by an "unanticipated" partial leg 
amputation, medical records associated with treatment for 
this disability, to the extent they are included in the SSA 
disability benefits application, supporting evidence and 
exhibits, and resulting administrative law judge decision, 
would be pertinent to the claim even if they might not 
specifically concern a diagnosis of PTSD or treatment for 
psychiatric illness.  Thus, these records would provide a 
more complete evidentiary record prior to further 
adjudication of the claim.  VA's duty to assist includes an 
obligation to obtain SSA records.  Masors v. Derwinski, 2 
Vet. App. 181, 187-188 (1992).         

Based upon all of the foregoing, the claim is REMANDED for 
the following actions, after which the RO should conduct a de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for 
PTSD that he has in his possession.  Or, 
if he desires VA assistance in obtaining 
them, he should provide information 
adequate to permit VA to obtain the 
records directly on his behalf (such as 
doctors' names and addresses; approximate 
dates of treatment), along with 
authorization to obtain these records.  
Then obtain and associate these records 
with the claims file.        

2.  As the record reflects that the 
veteran reported having received 
treatment at VA medical facilities in 
Biloxi, Mississippi, Gainesville, 
Pensacola, and Lake City, Florida.  
Please request records from these 
facilities from April 2002 to the 
present.  

3.  Obtain all medical and administrative 
records from the SSA relating any 
determination it has made regarding the 
veteran's entitlement to social security 
disability benefits.     

4.  Issue an SOC regarding the issues of 
(a) January 2001 denial of a disability 
rating higher than 20 percent for below-
the-knee amputation of the right lower 
leg based upon 38 U.S.C.A. § 1151; (b) 
the two CUE issues addressed in the 
August 2004 rating decision, regarding 
TDIU and service connection for a neck 
disability, consistent with Manlincon.  
The veteran and his accredited 
representative are hereby notified that, 
following the receipt of an SOC 
concerning these issues, a timely and 
adequate substantive appeal must be filed 
if appellate review is desired.  If and 
only if a timely substantive appeal is 
filed should any of these issues be 
returned to the Board.

5.  After completing all of the above, 
schedule the veteran for a VA C&P mental 
disorders examination by a physician to 
render an opinion report addressing the 
following:  
(a) whether the veteran does have PTSD 
consistent with 38 C.F.R. § 4.125 (2004), 
and (b) if so, whether it is, at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) secondarily related 
to the claimed psychiatric trauma from 
the veteran's service-connected right 
below-the-knee amputation and residuals 
thereof.  

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be reviewed by the 
physician before issuing an opinion on 
the questions posed above.  

If the physician is unable to opine on 
any requested issue or question posed 
without resorting to conjecture or 
speculation, he should so state and 
explain the reasons therefor.  

Associate with the claims folder the 
physician's written examination report, 
along with reports of any diagnostic 
testing, if any, resulting from the 
examination.

6.  After completing the above, 
readjudicate the PTSD service connection 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of the claim.  38 C.F.R. § 3.655 (2004).

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


